Citation Nr: 1446023	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-42 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Neil Riley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant had confirmed active duty (federalized) service from January 1972 to January 1973, with additional National Guard service including in July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance period for submission of additional evidence in support of the claims; thereafter the undersigned granted (in July 2014) the request by the Veteran's attorney for a 60 day extension of the abeyance period.  In August 2014, the Veteran's attorney submitted correspondence including directing attention to a service record that may support the Veteran's contention that his National Guard service in July 1979 was federalized service (qualifying for VA compensation).

During the course of this appeal, the Veteran's claim of service connection for peripheral neuropathy of the left upper extremity has been broadened to include both upper and lower extremities to more accurately reflect his contentions.   Although earlier RO adjudication of the issue contemplated a more limited scope, the most recent development and adjudication (including the June 2013 supplemental statement of the case (SSOC)) clearly reflect that the RO expanded the scope of the Veteran's claim to encompass peripheral neuropathy of all four extremities.  The Board shall not disturb this determination which is consistent with the Veteran's contentions and his understanding of the scope of the appeal (as indicated during his May 2014 Board hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that proper adjudication of the issues on appeal is not possible based on the record as it currently stands, and that additional development of the evidentiary record is necessary.

As discussed during the May 2014 Board hearing, the Veteran contends that he has a psychiatric disability, a neck disability, a back disability, and peripheral neuropathy that are etiologically linked to his National Guard service.

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have been when the National Guardsman was ordered into Federal service under 32 U.S.C.§§ 316, 502, 503, 504, 505.  See 38 C.F.R. §§ 3.6(c), (d).

Because the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service is a critical threshold question.  Accordingly, verification of the Veteran's service (i.e., whether or not it was federalized service) is necessary.  The Veteran's representative has directed attention to a service record (a copy of a DA Form 2173 - Statement of Medical Examination and Duty Status that was already in the claims file) dated July 1979 that appears to indicate that the Veteran was on "Active Duty for Training" with reference to " 32 USC 503 AT" at the time of the cited truck accident pertinent to his claim.  This may support the Veteran's contention that the pertinent service was federalized service, and this information should be included, considered, and commented upon by the service department as part of the verification attempt.

Additionally, the Board notes that the Veteran's testimony at the May 2014 Board hearing identified outstanding pertinent records of private treatment he received at Mercy Hospital and Medical Center in Chicago for a postservice on-the-job injury (that may have involved both his neck and his back).  Apparently, that facility is no longer in existence as such, and a search for records will have to encompass any facility where existing records from that facility may have been retired.  If the records are no longer available because they have been destroyed, alternate source development may be necessary.  

Regarding the psychiatric disorder issue, the Board notes that although a June 2013 VA examination did not find a psychiatric disability other than a substance-induced mood disorder, other evidence of record indicates that the Veteran has received psychiatric diagnoses of apparently chronic acquired psychiatric disabilities unrelated to substance abuse.  A new VA examination that encompasses all information in the record is necessary.   A March 2001 VA treatment record shows a diagnosis of depression (due to medical problems including back disability).  An August 2004 VA medical record shows an Axis I psychiatric diagnosis of "major depression."  A December 2011 VA treatment record shows an assessment of an Axis I diagnosis of depression and possible PTSD.  A July 2012 VA social worker's report notes that the Veteran reported having nightmares about a truck accident. 

Additionally, preliminary review of the record found that the Veteran had documented complaints during active duty service that may potentially be etiologically linked to his current claimed psychiatric disorder.  The Board notes that a March 1972 service treatment record (STR) shows that the Veteran sought medical consultation with a complaint of being "nervous" and "can't sleep."  (Also, a set of service records dated in December 1972 documents circumstances of the Veteran's hardship discharge indicating that he experienced significant stress associated with his family during service, including the significant illness of his wife at the time, having a stillborn child, and experiencing marital difficulties; one document shows that a doctor treating the Veteran's spouse at the time remarked "I do not know the psychological effect all this past illness of his wife has had on him.")  The June 2013 VA psychiatric examination report does not address or acknowledge this information, and a new VA psychiatric examiner shall have the opportunity to do so.

Regarding the back disability, the Board also notes that preliminary review of the record found documentation of potentially pertinent symptom complaints during active duty service.  Multiple April 1972 STR entries indicate that the Veteran complained of back pain following an injury sustained when he fell on his back; he sought follow-up treatment at least as late as three weeks after the injury.  STRs also show that the Veteran had back pain and "paravertebral muscle spasm" in August 1972, with another record appearing to indicate that 48 hours bed rest was prescribed for the muscle spasm symptoms, and other entries appear to show continuing back symptoms later during the same month.  The June 2013 VA examination in connection with the back claim does not contemplate or address these potentially pertinent indications of injury and symptoms of the back in service.

Additionally, the June 2013 VA examination report includes an opinion (addressing only the significance of the July 1979 truck accident) with a rationale limited to stating: "There is no documented continuum of care from service until now."  However, the Veteran has presented competent lay testimony (including during the Board hearing) indicating that he has experienced a continuity of symptoms since the July 1979 accident, and the evidence of record includes contemporaneous documentation of medical treatment for the Veteran's back that requires consideration and comment.  Multiple March and April 1983 VA treatment reports, together with reports from August and November 1983, show that the Veteran sought treatment for back symptoms.  An April 1983 VA X-ray report presents findings concerning the Veteran's lumbosacral spine, including some minimal degenerative changes of the lumbosacral spine.  An August 1983 VA medical record notes complaints of low back pain and sciatica.  A November 1983 VA medical record shows that the Veteran underwent a lumbosacral consultation for chronic low back pain and right sciatica.  July 1986 VA medical records show that the Veteran had a physical examination concerning his back following a motor vehicle accident, was treated with Tylenol, and evaluated with x-rays of the spine (with clinical findings documented in the record).  An August 1986 VA medical record shows that the Veteran had an "h/o [history of] chronic low back pain and sciatic[a]."  In addition, an October 2011 opinion from the Veteran's VA physician links his current back disability to the July 1979 truck accident.  The June 2013 VA examination report of record addressing the back issue does not appear to address this information, and a new VA examiner shall have the opportunity to do so.  

Regarding the peripheral neuropathy issue, as it appears that the Veteran's peripheral nerve contentions involve a secondary theory of service connection (being secondary to the back and neck disabilities for which service connection is also sought), the peripheral nerve issue appears to be inextricably intertwined with the back and neck claims being remanded for additional development at this time.

Furthermore, as discussed during the May 2014 Board hearing, there remains some uncertainty and confusion regarding the nature of any diagnosis associated with the Veteran's symptoms associated with the claimed disability (which may involve neuropathy and/or radiculopathy).  The June 2013 VA examination report addressing this issue indicates that the examiner found no symptoms or diagnosis associated with peripheral nerve conditions.  However, the Board notes that the Veteran's medical records contain some information suggesting corroboration of the Veteran's assertion that he does have pertinent symptoms or diagnoses.  For instance, a September 2009 VA medical report shows that the Veteran was taking medication for neuropathy in the right lower leg at that time, while being evaluated and treated for overlapping neurological concerns including associated with radiculopathy from his spine.  It does not appear that the June 2013 VA examination report addressed this information or reconciled it with the conclusion that the claimed disability does not exist.

Finally, regarding the cervical spine, a new VA examination will be necessary if the pending attempt to verify the Veteran's assertion that his July 1979 truck accident occurred during [qualifying for VA benefits} federalized service succeeds.  The Board notes that documentation of the July 1979 event includes indication that the Veteran suffered a neck injury at the time ("strain neck").  The June 2013 VA examination report addressing this matter found that the Veteran's current neck disability was unrelated to the July 1979 accident on the basis of concluding that the disability was actually "related to W/C injury in 1988.  There is no documented continuum of care from service until now."  This opinion does not appear to contemplate or address the Veteran's competent lay testimony indicating, including as presented during part of the May 2014 Board hearing, that he experienced continuity of some neck symptoms since a July 1979 truck accident (although his Board hearing testimony also indicated that the neck did not particularly bother him until a few years following the accident).  With any new examination, the examiner will have opportunity to address the October 2011 etiology opinion by the Veteran's VA physician relating his neck disability to the July 1979 truck accident.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify, and provide authorizations for VA to secure records of, the providers of any and all private evaluations and/or treatment he has received for the claimed disabilities on appeal.  In particular, the AOJ should ask the Veteran to provide authorization for VA to secure from Mercy Hospital (any facility where records from that facility may have been retired) records of treatment he received in connection with a 1987 on-the-job injury (noted during the May 2014 Board hearing).  If those records are unavailable, the AOJ should arrange for exhaustive development to secure alternate source evidence regarding the injuries the Veteran sustained, and treatment he received in the 1987 on-the- job injury (to include any available Workers Compensation records/or records from his employer).  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure private records are received.

2.  The AOJ should arrange for verification of the Veteran's contention that his National Guard service in July 1979 (and specifically when his July 8, 1979 truck accident occurred) was during a period of federalized (and qualifying for VA benefits) service (i.e., under 32 U.S.C. §§ 316, 502, 503, 504, 505).  The AOJ's request to the service department for verification must include providing the service department with a copy of the DA Form 2173 ("Statement of Medical Examination and Duty Status") dated in July 1979 that appears to indicate that the Veteran was on "Active Duty for Training" with reference to " 32 USC 503 AT" at the time of the cited truck accident pertinent to his claim.  The AOJ should request that the service department verify the alleged period of federalized service.

This development must be completed before the further development ordered below is sought.  The AOJ should then prepare for the record a determination as to whether the National Guard service in July 1979 was indeed in federalized (and qualifying for VA benefits) status.

3.  After the record is determined to be complete, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his claimed current back disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each back disability entity found.

(b) Please identify the most likely etiology for any/each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.  In answering this question, please specifically address the significance, if any, of (i) the Veteran's documented back complaints during active service including in April and August 1972, (ii) his July 1979 truck accident (especially if the AOJ has verified this to have been during qualifying federalized service), (iii) his documented medical treatment for back pain and sciatica symptoms in the 1980s (discussed above), (iv) any post-service history of injury to the Veteran's back, and (v) the October 2011 etiology opinion from the Veteran's VA physician relating his back disability to the July 1979 truck accident.

In responding to the above, please specifically discuss the Veteran's lay statements concerning back injury in service and his account of his post-service symptom history, including his description of a continuity of symptomatology following service.

If the AOJ successfully verifies that the claimed July 1979 truck accident took place during qualifying federalized service, the examiner should provide further opinions that respond to the following:

(a) Please identify (by medical diagnosis) each neck disability entity found.

(b) Please identify the most likely etiology for any/each neck disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.  In answering this question, please specifically address the significance, if any, of (i) the Veteran's July 1979 truck accident with documented injury to the neck ("sprain neck," "strain neck"), and (ii) any post-service history of injury to the Veteran's neck.

In responding to the above, please specifically discuss the Veteran's lay statements concerning neck injury in service and his account of his postservice symptom history, including his description of a continuity of symptoms following service.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

4.  The AOJ should also arrange for a neurology examination of the Veteran to ascertain the nature and likely etiology of his claimed peripheral neuropathy.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each peripheral nerve disability entity found (to include any radiculopathy).

(b) Please identify the most likely etiology for any/each peripheral nerve disorder /radiculopathy entity diagnosed.  Specifically: 

i) Is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?

ii) Is it at least as likely as not (a 50% or better probability) that such was caused or aggravated (permanently increased in severity) by the Veteran's back or neck disabilities (which he seeks to have service-connected?

In answering these questions, please specifically address the significance, if any, of (i) the Veteran's July 1979 truck accident (especially if the AOJ has verified such to have been during qualifying federalized service), (ii) the Veteran's documented medical treatment for back pain and sciatica symptoms in the 1980s (discussed above), (iii) the Veteran's history of postservice injury, and (iv) the October 2011 opinion by the Veteran's VA physician relating his neck disability to the July 1979 truck accident.

In responding to the above, please specifically discuss the Veteran's lay statements concerning his account of his in-service and post-service symptom history.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

5  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his claimed psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner that the Veteran is claiming, in part, that he has an acquired psychiatric disability, to include PTSD, based upon a traumatic incident of a truck accident in July 1979.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each of psychiatric disability found.  Specifically, does he have PTSD based on a stressor event of a truck accident during service July 1979?  If so, please discuss the symptoms that support any such diagnosis.  If he does not meet the criteria for a diagnosis of PTSD or such diagnosis resulted from a pre- or postservice stressor event(s), the rationale for such conclusion(s) must be explained in detail.

(b) As to any (and each) diagnosed psychiatric disability other than PTSD, please indicate whether such entity is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/corroborated event(s) therein or is secondary to a physical disability acquired in service.  In responding to this question, please discuss the Veteran's documented March 1972 medical complaints of being "nervous" and "can't sleep," as well as the information associated with the Veteran's December 1972 processing for a hardship discharge (discussed in the body of the remand, above).  Please address the 2001 VA provider's finding of depression secondary to physical disability.  Please also discuss the Veteran's description of the traumatic experience involving a July 1979 truck accident and the July 2012 VA social worker's report noting that the Veteran reported he was having nightmares about a truck accident (especially if the AOJ has determined that it occurred during qualifying federalized service).

The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

